department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number employer_identification_number uniform issue list legend a b cc d e dear this is in response to your request for a ruling dated date under sec_4941 of the internal_revenue_code code you are exempt under sec_501 of the code as an organization described in sec_501 and are classified as a private_foundation under a your trust agreement provides that you were formed to make distributions to organizations described in sec_2055 sec_2522 sec_170 or sec_170 of the code or for such religious charitable scientific testing for public safety or educational_purposes or for the prevention of cruelty to children or animals within the meaning of sec_501 literary a b and c served as your original trustees date d and e serve as your current trustees e is a’s distant cousin on date a and b appointed d as trustee a and b are married c resigned as trustee in a and b resigned as trustees on you represent that under pertinent state law neither a nor b is considered to be a grantor or creator with respect to you further you represent that a and b were disqualified persons with respect to you solely due to their status as your trustees you represent that the fair_market_value of your assets on date was approximately dollar_figure million consisting of dollar_figure million in securities and cash and certain real_property consisting of land and a residential home hereinafter collectively referred to as house which you represent has a fair_market_value of dollar_figure million a is the owner in fee simple of certain real_property consisting of land a residential home garage and appurtenant buildings hereinafter collectively referred to as house which you represent has a fair_market_value of dollar_figure million initially a b and d considered using house to house a museum and study center however they determined that house would not be suitable in the fall of d and e entered into discussions with a to exchange house for house as a result a would become the owner in fee simple of house and you will hold fee simple title to house a currently owns a three acre tract of property adjacent to house becomes the owner of house the value of that tract of property will increase by dollar_figure you represent that if a subsequent to the completion of the exchange of house for house you plan to operate the museum and study center you represent that these operations will be consistent with your exempt_purpose you represent that all aspects of the proposed exchange of house for house occurred after a and b resigned as trustees and there were no discussions of the exchange while they were serving as trustees you represent that the costs related to the exchange of house for house such as title fees recording expenses and other settlement expenses will be reasonably allocated between a and you ruling requested the self-dealing rules under sec_4941 of the code are inapplicable to the exchange of real_property between a and you because a in her own right or by her marriage to b is nota disqualified_person law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable or educational_purposes provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual scientific sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense sec_507 of the code defines the term substantial_contributor as any person who contributed or bequeathed an aggregate amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by a foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also means the creator of the trust sec_509 of the code provides that the term private_foundation means a domestic or foreign organization that is described in sec_501 other than organizations described in sec_509 through a sec_4941 of the code imposes excise_taxes on any act of self-dealing between a private_foundation and a disqualified persons as defined in sec_4946 generally transactions described in sec_4941 constitute acts of self-dealing unless an exception is provided in sec_4941 sec_4941 of the code provides that the term self-dealing means certain direct and indirect transactions between a private_foundation and a disqualified_person self-dealing includes any of the following transactions between a private_foundation and a disqualified_person a any sale_or_exchange or leasing of property b any lending of money or extension of credit c the furnishing of goods services or facilities d the payment of compensation or the payment or reimbursement of expenses by a private_foundation to a disqualified_person e the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation or f certain payments to government officials sec_4946 of the code provides that the term disqualified_person with respect to a private_foundation means a person who is a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in subparagraphs a b or c e a corporation of which persons described in subparagraphs a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraphs a b c or d own more than percent of the profits interest or g a_trust or estate in which persons described in subparagraphs a b c or d hold more than percent of the beneficial_interest sec_4946 of the code provides that for purposes of sec_4946 the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren d -1 a of the foundation and for purposes of this section it section similar excise regulations foundation regulations provides that for purposes of sec_4941 of the code the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 of the foundation regulations a benefit or a detriment to the private_foundation the term self-dealing does not however include a transaction between a private_foundation and a disqualified_person where the disqualified_person status arises only as a result of such transaction for example the bargain sale of property to a private_foundation is not a direct act of self-dealing if the seller becomes a disqualified_person only by reason of his becoming a substantial_contributor as a result of the bargain element of the sale is immaterial whether the transaction results in revrul_76_448 1976_2_cb_368 held that an act of self-dealing will not result from the exchange of securities between a private_foundation and a corporation that was previously a disqualified_person by reason of the ownership of more than percent of its total combined voting power by the former foundation_manager who resigned years prior to the exchange and who did not participate in planning the exchange_offer during the period of disqualification analysis the term self-dealing as defined in sec_4941 of the code includes any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person you plan to exchange the property you own house for the property owned by a house you represent that the proposed exchange of houses will further your charitable purposes it will allow you to operate a museum and a study center thus they were disqualified persons with a and b served as two of your three initial trustees respect to you since they served as foundation managers further a was a disqualified_person with respect to you since she is the spouse of b on date both a and b resigned as trustees you represent that a and b were not disqualified persons with respect to you in any other capacity sec_4946 of the code provides that the definition of disqualified_person includes a foundation_manager as a general_rule a foundation_manager ceases to be a disqualified_person once he or she resigns the position with the foundation that result is consistent with a congressional intent to disqualify those persons presumed able to exert a significant influence over the conduct of the foundation a foundation_manager cannot be presumed able to exert that influence after he or she resigns see revrul_76_448 supra which held that an act of self-dealing will not result from the exchange of securities between a private_foundation and a corporation that was previously a disqualified_person thus a and b's status as disqualified persons arising from their positions as your foundation managers ceased when they resigned as trustees on date sec_4946 of the code provides that the definition of disqualified_person includes a member_of_the_family of any individual described in subparagraphs a b or c a’s status as a disqualified_person arising from her relationship with b ceased when b resigned as your trustee on date a and b a and b are no longer disqualified persons with respect to you for resigned from their positions as your trustees prior to the decision to exchange house house further you represent that there were no discussions regarding the plan to exchange house for house while they served as trustees thus it cannot be presumed that a and b exerted a significant influence with respect to the exchange of houses you represent that a sec_4946 of the code defines term disqualified_person as a person who is substantial_contributor to the foundation although a is no longer a disqualified_person with respect to you as a result of the exchange of house for house a may become a substantial_contributor with respect to you however sec_53_4941_d_-1 of the foundation regulations provides that for purposes of sec_4941 of the code the term self-dealing does not include a transaction between a private_foundation and a disqualified_person where the disqualified_person status arises only as a result of such transaction ruling the self-dealing rules under sec_4941 of the code are inapplicable to the exchange of real_property between a and you because a in her own right or by her marriage to b is not a disqualified_person this ruling is based on the understanding that there will be no material changes in the facts upon which it is based we express no opinion as to the tax consequences of the proposed transaction under any other section of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter should be kept in its permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if there are any questions about this telephone number are shown in the heading of this letter_ruling please contact the person whose name and sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
